Barker, J.
A father who is guardian of his minor child should be allowed for the support of the latter in settlement of his guardian’s account if the father was not of sufficient ability pecuniarily to support the child in the way in which he should be brought up. Dawes v. Howard, 4 Mass. 97. Strong v. Moe, 8 Allen, 125. See also Melanefy v. O'Driscoll, 164 Mass. 422. Whether such an allowance should be made in the present case was a question of fact a finding upon which in favor of the accountant is implied in the decision appealed from. That decision will not be changed here unless clearly shown to have been erroneous. It does not appear that the father kept no accounts with the son. Whether the father intended to charge the son for his support and whether the circumstances of both justified such charges are questions as to which the record does not give us sufficient light to determine that the decision in favor of the guardian was wrong.
The account as settled by the decree appealed from in effect charges the guardian with the amount of the ward’s property lent and so lost. The appellant now contends that the guardian *541should be charged with compound interest on the amount of the sum so lent and lost. There is no doubt that a guardian is chargeable with interest which he should have collected. Forbes v. Ware, 172 Mass. 306. But it does not appear from the agreed facts but that the allowance made for interest was a proper adjustment of all matters of interest which should have entered into the account.'

Decree affirmed.